DETAILED ACTION
This is the first Office Action on the merits based on the 16/920,283 application filed on 07/02/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent No. 5507712) in view of Lin (US Patent No. 5,772,563).

    PNG
    media_image1.png
    641
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    661
    754
    media_image2.png
    Greyscale

Regarding claim 1, Chang discloses an analogous two handed exercising apparatus (Multipurpose Exercising apparatus; Figure 1) with adjustable resistance (Col. 1 Lines 35-40 “It is still another object of the present invention to provide a multipurpose exercising apparatus whose elasticity and twisting resistance can be conveniently adjusted to fit different demands for different exercising amounts.”), the exercising apparatus (Multipurpose Exercising apparatus; Figure 1) comprising: 3a first elastic component (Left expansion spring 6; Figure 5; The Figure 5 shows the right actuating device 1 that is the exact same as the left actuating device 2) made of a rod rolled up spirally (The spring is a rod that is spiraled as seen in Figure 5), 
Chang does not disclose 14a first toothed portion having multiple teeth protruding on the 15upper surface of the first socket and surrounding the first through hole 3a second toothed portion having multiple teeth protruding on the 4lower surface of the second socket, surrounding the second through hole, and engaged 5with the first toothed portion of the first adjusting component.

    PNG
    media_image3.png
    513
    705
    media_image3.png
    Greyscale

Lin teaches an analogous exercise device with a connecting device (See Figure 3 above) comprising 14a first toothed portion (Plurality of teeth 32; Figure 3) having multiple teeth protruding on the 15upper surface of the first socket (Upper surface of positioning member 31; Figure 3; The positioning members are sockets that receive the grooves of each other and the threaded rod 36) and surrounding the first through hole (axially extended hole 34; Figure 3); a second toothed portion (Plurality of teeth 13; Figure 3) having multiple teeth protruding on the 4lower surface of the second socket (Lower surface of positioning member 12; Figure 3), surrounding the second through hole (Axially extended hole 14; Figure 3), and engaged 5with the first toothed portion (Plurality of teeth 32; Figure 3) of the first adjusting component (Second positioning member 31; Figure 3), a positioning assembly (See Figure 3 above) having 7an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting center of Chang to be the connection center with the grooved positioning members of Lin to serve as a better connection and positioning mechanism to adjust the angle of the extension members of the device.

Regarding claim 132, Chang in view of Lin teaches 15the first socket (positioning member 31; Figure 3 of Lin) has 16a first groove (Top of axially extended hole 34; Figure 3 of Lin) disposed on the upper surface of the first socket (Upper surface of positioning member 31; Figure 3 of Lin); and 17the first through hole (Bottom of axially extended hole 34; Figure 3 of Lin) disposed through a bottom portion of the first socket (Lower surface of positioning member 31; Figure 3 of Lin) 18and communicating with the first groove (The groove and the through hole form one axially extended hole 34; Figure 3 of Lin); 19the second socket (positioning member 12; Figure 3 of Lin) has 20a second groove (Bottom of axially extended hole 14; Figure 3 of Lin) disposed on the lower surface of the second socket (Bottom surface of positioning member 12; Figure 3 of Lin); and 21the second through hole (Axially extended hole 14; Figure 3 of Lin) disposed through a top 

Regarding claim 3, Chang in view of Lin teaches the other one of the two ends of the first handle (Top of Left Handle 7; Figure 3 of Chang) is sheathed with a sheath (Left coupling end 70; Figure 3 of Chang; The coupling end is sheath that holds the handle and the extension member), and 3the other one of the two ends of the second handle (Top of Right Handle 7; Figure 3 of Chang) is sheathed with another sheath (Right coupling end 70; Figure 3 of Chang; The coupling end is sheath that holds the bottom of the handle).  

Regarding claim 44, Chang in view of Lin teaches the other one of the two ends of the first handle (Bottom of Left Handle 7; Figure 3 of Chang) is sheathed with a sheath (Left locating rod 73; Figure 3 of Chang; The locating rod is sheath that holds the handle and the extension member), and 6the other one of the two ends of the second handle (Bottom of Right Handle 7; Figure 3 of Chang) is sheathed with another sheath (Left locating rod 73; Figure 3 of Chang; The locating rod is sheath that holds the bottom of the handle).  

 Regarding claim 45, Chang in view of Lin teaches the first handle (Left Handle 7; Figure 3 of Chang) and the second handle (Right Handle 7; Figure 3 of Chang) are each respectively a bended bar (The bars are used as a fitness bender as shown in Figures 11- 12 that allow the handles to be bent for differing exercises the user prefers to do; Col. 6 Lines 25- 45 “When the first and second extension tubes 4 and 5 are respectively locked in the cylindrical casings 12 and 22 by the respective locks 127, the multipurpose exercising apparatus can then be used as a fitness bender as shown in FIG. 12”)

7 Regarding claim 46, Chang in view of Lin teaches the first handle (Left Handle 7; Figure 3 of Chang) and the second handle (Right Handle 7; Figure 3 of Chang) are each respectively a bended bar (The bars are used as a fitness bender as shown in Figures 11- 12 that allow the handles to be bent for differing exercises the user prefers to do; Col. 6 Lines 25- 45 “When the first and second extension tubes 4 and 5 are respectively locked in the cylindrical casings 12 and 22 by the respective locks 127, the multipurpose exercising apparatus can then be used as a fitness bender as shown in FIG. 12”)

7 Regarding claim 47, Chang in view of Lin teaches the first handle (Left Handle 7; Figure 3 of Chang) and the second handle (Right Handle 7; Figure 3 of Chang) are each respectively a bended bar (The bars are used as a fitness bender as shown in Figures 11- 12 that allow the handles to be bent for differing exercises the user prefers to do; Col. 6 Lines 25- 45 “When the first and second extension tubes 4 and 5 are respectively locked in the cylindrical casings 12 and 22 by the respective locks 127, the multipurpose exercising apparatus can then be used as a fitness bender as shown in FIG. 12”)

7 Regarding claim 48, Chang in view of Lin teaches the first handle (Left Handle 7; Figure 3 of Chang) and the second handle (Right Handle 7; Figure 3 of Chang) are each respectively a bended bar (The bars are used as a fitness bender as shown in Figures 11- 12 that allow the handles to be bent for differing exercises the user prefers to do; Col. 6 Lines 25- 45 “When the first and second extension tubes 4 and 5 are respectively locked in the cylindrical casings 12 and 22 by the respective locks 127, the multipurpose exercising apparatus can then be used as a fitness bender as shown in FIG. 12”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US Patent No. 6,090,023), Batiste (US Patent No. 6,561,959), and Tsi (US Patent Pub. No. 2009/0042701).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784